REGINALD WIMBISH, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 213, 2009.
Supreme Court of Delaware.
Decided: May 4, 2009.

ORDER
CAROLYN BERGER, Justice
This 4th day of May 2009, it appears to the Court that, on April 14, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for this Court's lack of jurisdiction to consider an appeal directly to the Court from a decision of a Superior Court commissioner.[1] The appellant has failed to respond to the notice to show cause within the required 10-day period. Therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.
NOTES
[1]  Super. Ct. Cr. R. 62.